DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 07/08/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “VIBRATION MOTOR  WITH ELASTIC MEMBMER ACCOMODATED IN RECESSED AND ACCOMODATION PORTIONS BY ADHESIVE”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5,7,13,14  are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US PG Pub 20140035397 hereinafter “Endo”) in view of Katada et al. (US PG PUB 20180219465 hereinafter “Katada”). 
Re-claim 1, Endo discloses a vibration motor (1), comprising: a stationary portion (2,3,12); a movable portion (6,7,) which comprises a magnet (4) and the movable portion (P[0030], 6,7,4 vibrate in L direction of housing ) is capable 5of vibrating with respect to the stationary portion (housing 2,3) along a central axis (L) extending in an up- down direction (L axis is up and down); and an elastic member (21,31), wherein the stationary portion (2,3) comprises: a housing (2) which is disposed radially outside from the movable portion (see Fgi.3, and Fig.1 showing 2 around 7,6,4) and 10has a cylindrical shape (see Fig.1) extending along the central axis (L); a top surface portion (10a, or 11a) which is disposed above the movable portion (above 6,7), is fixed to the housing (10a is wall and is at end of 2, see P[0032]), and extends in a direction intersecting (see Fig.1, 10a, or 11a intersect with L) with the central axis (L); and a coil (3) which is capable of applying a driving force (coil provides magnetic field) to the movable portion (P[0031, coil cooperate with the magnet); wherein the elastic member (21,31) is disposed below the top surface portion (10a, 11a) and above 15the movable portion (above 6,7,4), and the elastic member (21,31) is fixed to both the top surface portion (10a,11a) and the movable portion (6), and supports the movable portion (6) in a way that the movable portion (6,7,4) is capable of vibrating along the central axis (L).  
Endo fails to explicitly state that the coil which is capable of applying a driving force (coil provides magnetic field) to the movable portion.
	However, Katada discloses the coil which is capable of applying a driving force to the movable portion (P[013], a coil for driving along the axial direction the magnet portion, P[0005, coil driving force4 a Lorentz force applied to magnet).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the coil of the device of Endo so that the coil which is capable of applying a driving force to the movable portion as shown by Katada showing that stator coil used electric current to generate magnetic flux and Lorentz force e forcing magnet to move as is known in the art providing desired driving force (Katada, P[0007]).

    PNG
    media_image1.png
    719
    396
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    449
    586
    media_image2.png
    Greyscale

Re-claim 2, Endo as modified discloses the 20vibration motor according to claim 1, wherein the coil (3a,3b) has a ring shape (P[0030], coil 3 is surrounded by the vibration axis) surrounding the central axis (L), and the coil (3) is disposed radially outside from a radial outer side surface (see Fifg.3) of the magnet (4, annotated Fig.3).  
Re-claim 3, Endo as modified discloses the vibration motor according to claim 1, wherein -37-File: 110870usfthe stationary portion (2,11,10,3). 
	Endo fails to explicitly teach that a bearing portion in cylindrical shape that extends along the central axis (L), and a radial inner side surface of the bearing portion is disposed facing a radial outer side surface of the movable portion in a radial direction.
	However, Katada discloses comprises a bearing portion(9)  in cylindrical shape (9b) that extends along the central axis (L), and a radial inner side surface (annotated Fig.2) of the bearing portion (9) is disposed facing a radial outer side surface of the movable portion (9a) in a radial direction (y direction, see Fig.2).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device of Endo wherein a bearing portion in cylindrical shape that extends along the central axis (L), and a radial inner side surface of the bearing portion is disposed facing a radial outer side surface of the movable portion in a radial direction as suggested by Katada to provide movement and prevent sliding contact with the structure and elastic member (Katada, P[0038]).

    PNG
    media_image3.png
    425
    735
    media_image3.png
    Greyscale
   
Re-claim 4, Endo as modified discloses the vibration motor according to claim 1, wherein an entire bottom surface (bottom of 7,p, or 6p) of the movable portion directly faces a bottom end part (faces 11c, or surface of 6p faces 10c)  of the vibration motor (1) or an external space of the vibration motor in the up-down direction. 
10Re-claim 5, Endo as modified discloses the vibration motor according to claim 1, wherein the top surface portion (10a) comprises a first recessed portion (area formed by 10c, which is in 10a) which is recessed upward (up toward top and 10c is recessed down, see Fig.2), and an upper end part of the elastic member (see Fig.3) is accommodated and fixed in the first recessed portion (annotated Fig.3).  
20Re-claim 7, Endo as modified discloses the vibration motor according to claim 1, wherein the movable portion (6p, 7p) comprises an accommodation portion (annotated Fig.3); the accommodation portion comprises an upper surface (annotated Fig.3) of the movable portion, and a wall surface (annotated Fig.3) extending upward from at least one of an inner edge (annotated Fig.3) of the upper surface (annotated Fig.3) and an outer edge of the upper surface (annotated Fig.3); and -38-File: 110870usf a bottom end part of the elastic member (21 bottom in Fig.3)  is accommodated and fixed in the accommodation portion (annotated Fig.3).  
Re-claim 13, Endo as modified discloses the vibration motor according to claim 5, wherein a depth of the first recessed portion or the accommodation portion (annotated Fig.2 and Fig.3) in the up-down direction is 0.1 mm or more and 0.5 mm or less (see eMPEP 2144.05, Obviousness of Ranges (I, Overlap of ranges,), the prior art including endo show the recesses and accommodation portions to have a certain depth and height, the depth or height is a range which is obvious to  have to hold the spring portion, therefore a .1 mm or .5 mm are still part of the range and are included as within the range, therefore it would be a change in proportion or shape to accommodate the spring in place and is not patentable, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.") .
10Re-claim 14, Endo as modified discloses a tactile device (device of Endo, actuator), comprising: the vibration motor (1) according to claim 1.

Claim 6,8,9,11  are rejected under 35 U.S.C. 103 as being unpatentable over Endo  in view of Katada as applied to claim 5 above, and in further view of Shirai (WIPO PCT Document WO 2014207974A1 hereinafter “Shirai”).
Re-claim 6, Endo as modified discloses the vibration motor according to claim 5, 
Endo as modified fails to explicitly teach wherein the upper end part of the elastic member is fixed by an adhesive agent accommodated inside the first recessed portion.  
	However, Shirai teaches the upper end part of the elastic member (5) is fixed by an adhesive agent (Page. 6, P[3], L.6) accommodated inside the first recessed portion (25, 5 and base 20 and portion 6 are fixed by an adhesive, therefore, 5 is connected to 20 which has recess that holds 5 by adhesive).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the adhesion of the elastic member in the recessed portion of Endo as modified and use glue wherein the upper end part of the elastic member is fixed by an adhesive agent accommodated inside the first recessed portion as suggested by Shirai as a form of adhesion fixing the spring to the base (Shirai, Page 6, P[3]).  
Re-claim 8, Endo as modified discloses vibration motor according to claim 7, wherein 5the accommodation portion (annotated Fig.3) comprises the wall surface (annotated Fig.3) extending upward from only the inner edge of the inner edge (annotated Fig.3) and the outer edge (annotated Fig.3, same as invention they are from inner and outer edges), and the bottom end part of the elastic member (21)  accommodated in the accommodation portion (see Fig.3).  
Endo as modified fails to explicitly teach the bottom end part of the elastic member is fixed by an adhesive agent. 
However, Shirai teaches the bottom end part of the elastic member is fixed by an adhesive agent (Page 6, P[3], L.6, 25, 5 and movable portion 6 are fixed by an adhesive, therefore, 5 is connected to 20 which has recess that holds 5 by adhesive). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the adhesion of the elastic member in the accommodation portion of Endo as modified and use glue wherein the bottom end part of the elastic member is fixed by an adhesive agent as suggested by Shirai as a form of adhesion fixing the spring to the base (Shirai, Page 6, P[3]).  
10Re-claim 9, Endo as modified discloses the vibration motor according to claim 7, wherein the movable portion (6,7,4) comprises a holder (38, or 6, p, 8) which is disposed above the magnet (4, see Fig.3) and holds the magnet (45) , and the holder (38, has 6 which has the accommodation portion which is part of 6 or 7) comprises the accommodation portion (annotated Fig.3).  
Re-claim 11, Endo as modified discloses the vibration motor according to claim 9, wherein 20the movable portion only comprises: a core portion (cores 6 and 7) having the magnet (4); the holder (38, or  and 8 are holder structure together). 
	Endo as modified fails to explicitly teach an adhesive agent for fixing the magnet and the holder.  
	However, Shirai teaches an adhesive agent for fixing the magnet and the holder (Page 6, P[3], L.6, 25, 5 and movable portion 6 are fixed by an adhesive, therefore, 5 is connected to 6 which has holder that holds 5 by adhesive).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the adhesion of the elastic member in the of Endo as modified and use glue wherein an adhesive agent for fixing the magnet and the holder as suggested by Shirai as a form of adhesion fixing the spring to the base (Shirai, Page 6, P[3]).  
Claim 10  are rejected under 35 U.S.C. 103 as being unpatentable over Endo  in view of Katada and Shirai as applied to claim 9 above, and in further view of Okawa et al. (US PG Pub 20160094115 hereinafter “Okawa’). 
15Re-claim 10, Endo as modified discloses the vibration motor according to claim 9 above. 
Endo as modified fails to explicitly teach further discloses wherein a radial outer end of the elastic member is disposed radially outside from a radial outer side surface of the magnet.
However, Okawa teaches wherein a radial outer end of the elastic member (70d)  is disposed radially outside from a radial outer side surface of the magnet (30, see Fig.13).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the elastic member and magnet location of Endo as modified wherein a radial outer end of the elastic member is disposed radially outside from a radial outer side surface of the magnet as suggested by Okawa to shorten the actuator length (Okawa, P[0131]).   

    PNG
    media_image4.png
    429
    477
    media_image4.png
    Greyscale

Claim 12  are rejected under 35 U.S.C. 103 as being unpatentable over Endo  in view of Katada as applied to claim 1 above, and in further view of Koyama (Chinese Patent Publication CN1140924A hereinafter “Koyama”’) and Chung (WIPO PCT WO2015072664A1 hereinafter “Chung”). 
Re-claim 12, Endo as modified discloses the  vibration motor according to claim 1. 
Endo as modified fails to explicitly teach wherein the housing has a circular cylindrical shape having an outer diameter of 4 mm or less, and a length of the elastic member in the up-down direction is 3 mm or less.  
However, Koyama teaches wherein the housing has a circular cylindrical shape (11, cylindrical casing 11) having an outer diameter of 4 mm or less (P[0002], diameter is 4 mm), 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cylindrical housing of Endo as modified wherein the housing has a circular cylindrical shape having an outer diameter of 4 mm or less as suggested by Koyama to make the device small devices, bells as an example (Koyama, P[0043]).   
Endo as modified fails to explicitly teach  a length of the elastic member in the up-down direction is 3 mm or less.  
However, Chung teaches a length of the elastic member in the up-down direction is 3 mm or less (Page 7, Line 85-86, maximum displacement of spring is 4.9 mm, therefore, it could be less than 4.9 mm which falls within the range or include the range taught by Chung, see (see eMPEP 2144.05, Obviousness of Ranges (I, Overlap of ranges,), the prior art including endo show the maximum spring deformation is 4.0 therefore it has a minimum which could be less than 4.9, which fall within or close to the claimed range of 3 mm or less and  are still part of the range and are included as within the range, therefore it would be a change in proportion or shape to accommodate the spring in place and is not patentable, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the sizing of the elastic member length of Endo as modified wherein a length of the elastic member in the up-down direction is 3 mm or less as shown and used by Chung to have the device adjust the resonance frequency properly having a good working device (Chung, Page 7, L. 285-290), the range is approaching or is included in the range of the prior art, see (see eMPEP 2144.05, Obviousness of Ranges (I, Overlap of ranges,), the prior art including endo show the maximum spring deformation is 4.0 therefore it has a minimum which could be less than 4.9, which fall within or close to the claimed range of 3 mm or less and  are still part of the range and are included as within the range, therefore it would be a change in proportion or shape to accommodate the spring in place and is not patentable, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

    PNG
    media_image5.png
    136
    393
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834